Opinion issued July 12, 2016




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                            ————————————
                               NO. 01-16-00206-CV
                            ———————————
                    IN RE CAROLINE CHIKERE, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION
      Relator, Caroline Chikere, filed a petition for writ of mandamus seeking to

compel the respondent trial judge to vacate the January 19, 2016 order granting the

motion for new trial, and to reinstate the default final decree of divorce, signed on

May 5, 2015.1 On March 10, 2016, this Court granted the relator’s emergency




1
      The underlying case is In the Matter of the Marriage of Caroline Chikere and
      Oakley Chikere, Cause No. 14-DCV-214132, pending in the 387th District Court
      of Fort Bend County, Texas, the Honorable Brenda Mullinix presiding.
motion to stay the April 25, 2016 trial, pending resolution of her petition, and

requested a response by real party in interest Oakley Chikere (“RPI Oakley”).

      On April 20, 2016, this Court, among other things, granted the motion by

RPI Oakley to abate this original proceeding for the trial court to rule on his

“Motion to Substit[ut]e Copy of Order Granting Motion for New Trial for Missing

Original” (hereinafter “Motion to Substitute”). On June 1, 2016, the trial clerk

filed a supplemental clerk’s record in this Court which included, among other

documents, the judgment for child support arrearage. On June 10, 2016, the court

reporter filed a supplemental reporter’s record in this Court which included the

agreement dictated on the record from the hearing held on April 21, 2016.

      On June 29, 2016, relator filed a “Motion to Withdraw Petition for Writ of

Mandamus,” which we construe as a motion to dismiss. See TEX. R. APP. P.

42.1(a)(1). Relator explained that, during the April 21, 2016 hearing, the parties

reached an agreement on the record whereby RPI Oakley would withdraw his

Motion to Substitute and motion for new trial in consideration for relator agreeing

that RPI Oakley’s child support arrearage would be a certain amount through April

30, 2016, and that relator would withdraw her mandamus petition.2 Although

relator’s motion does not contain a certificate of conference, the motion contains a

2
      On July 5, 2016, the trial clerk filed a supplemental clerk’s record in this Court
      containing, among other documents, the order, signed on June 29, 2016, granting
      RPI Oakley’s motion to withdraw his Motion to Substitute and motion for new
      trial.

                                          2
certificate of service on counsel for RPI Oakley, has been on file with the Court for

more than ten days, and no party has responded to the motion. See TEX. R. APP. P.

10.1(a)(5), 10.3(a)(2).

      Accordingly, we withdraw the abatement orders and reinstate this

mandamus proceeding, lift the stay imposed on March 10, 2016, construe

relator’s motion to withdraw as a motion to dismiss and grant the motion, and

dismiss the petition for writ of mandamus.

                                  PER CURIAM
Panel consists of Justices Higley, Bland, and Massengale.




                                         3